DETAILED ACTION
	This is the first action on the merits. Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) submitted on 03/09/2020, 10/23/2020, and 07/12/2021 have been considered by the examiner.

Claim Objections
Claims 5 and 11-13 are objected to because of the following minor informalities:
In claim 5, “from at least two of the illumination source in the area” appears as if it should read “from at least two of the illumination sources in the area”;
In claims 11-13, “An positioning system” appears as if it should read “a positioning system”;
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image recognition module configured to access image data captured by the light sensor for use in more accurately determining the position of the mobile object” in claim 8 (see page 2 lines 25-31 in the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “more accurately” in claim 8 is a relative term which renders the claim indefinite.  The phrase “more accurately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “more accurately” is relative to and what would constitute a mobile object that would infringe on this limitation, therefore claim 8 is rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it embodies a product that does not have a physical or tangible form. A computer program product downloadable from a communications network, for example, is claimed without any structural recitations, and is not considered to be patentable subject matter. Refer also to page 13 lines 14-25 in the specification, where a computer program is not further limited or defined as being embodied only in a physical or tangible form, where a computer program only “may” be stored/distributed on a suitable medium, but also may be distributed wirelessly. Therefore, claim 15 fails to claim patentable subject matter, and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 6, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2015/0377609), in view of Roberts (US 2016/0047888 A1).

Regarding claim 1, Shen discloses a mobile object (In fig. 1 and paragraph [0019], Shen discloses a mobile device 100) configured for movement in an area equipped with illumination sources (In fig. 3 and paragraphs [0031]-[0032], Shen discloses that device 100 can be implemented in a system 300 including one or more light sources 200) each configured to emit illumination from which a unique identifier of the illumination source can be determined (In paragraphs [0037]-[0038], Shen discloses that the light source 20 may generate a beacon including identification associated with the light source 200, where the beacon is encoded into the light signal), the mobile object comprising:
a light sensor (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or more light sensor(s) 160) arranged to detect illumination from at least one of the illumination sources within the view of the light sensor (In paragraph [0025], Shen discloses that “the light sensor(s) 160 may sense light from one or more light sources”);
a computer (In fig. 1 and paragraph [0020], Shen discloses that “the device 100 includes at least one processing unit (or processor) 110 and a memory 120” which the examiner understands to be a computer to implement the operations as disclosed) arranged to determine from the detected illumination (i) a position of the mobile object relative to the at least one illumination source (In fig. 4 and paragraphs [0035]-[0040], Shen discloses method 400 through which the device 100 receives the light signals of light sources 200, and decodes them to determine its position; see paragraph [0041], where Shen discloses that “given the distances between the mobile device 100 and one or more light 
a transceiver (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or more communication connections 150; in paragraph [0024], Shen discloses that “the communication connection(s) 150 enables communication over a communication medium to another computing entity”) coupled to the computer (In paragraph [0021], Shen discloses that an interconnection mechanism “such as a bus, controller, or network interconnects the components of the device 100”).
Shen does not explicitly disclose wherein the transceiver is configured to receive from at least one other mobile object in the area a message comprising the position of the at least one other mobile object relative to a source of illumination, and the identifier of that source of illumination, the computer configured to determine from its position and the message received from the at least one other mobile object a distance from the at least one other mobile object.
However, Roberts teaches wherein the transceiver is configured to receive from at least one other mobile object in the area a message comprising the position of the at least one other mobile object relative to a source of illumination (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620)), and the identifier of that source of illumination (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, an identification of the vehicle A 610 and respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620); the examiner understands the identification of the vehicle A 610 to disclose the identity 
Roberts is considered to be analogous to the claimed invention, as they both pertain to a mobile robot determining the relative position of another mobile object based on the location of the other mobile object relative to a detected beacon. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relative positions between multiple mobile objects as taught by Roberts with the mobile object of Shen, as doing so allows multiple mobile objects disposed within the same area of operation to understand their relative positions to better coordinate their movement and, for example, avoid colliding with one another.

Regarding claim 2, the combination of Shen and Roberts discloses a mobile object according to claim 1.
Roberts teaches wherein the transceiver is configured to transmit a message comprising (i) the position of the mobile object relative to the at least one illumination source determined by the computer (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, respective location(s) of the at least one light source disposed on the vehicle A 610) and (ii) the identifier of the at least one illumination source (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, an identification of the vehicle A 610 and respective location(s) of the at least one light source disposed the vehicle A 610; the 

Regarding claim 6, the combination of Shen and Roberts discloses a mobile object according to claim 1.
Shen discloses wherein the computer is arranged to determine a distance of the mobile object with respect to the at least one illumination source (The examiner understands that given the relative position of the light source to the mobile device, the mobile device must understand the distance between the mobile object and light source; see also paragraph [0041], where Shen discloses that the mobile device 100 determines the distance between the mobile device 100 and the one or more light source(s) 200).

Regarding claim 10, Shen discloses a mobile object (In fig. 1 and paragraph [0019], Shen discloses a mobile device 100) configured for movement in an area equipped with illumination sources (In fig. 3 and paragraphs [0031]-[0032], Shen discloses that device 100 can be implemented in a system 300 including one or more light sources 200) each configured to emit illumination from which a unique identifier of the illumination source can be determined (In paragraphs [0037]-[0038], Shen discloses that the light source 20 may generate a beacon including identification associated with the light source 200, where the beacon is encoded into the light signal), the mobile object comprising:
a light sensor (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or more light sensor(s) 160) arranged to detect illumination from at least one of the illumination sources within the view of the light sensor (In paragraph [0025], Shen discloses that “the light sensor(s) 160 may sense light from one or more light sources”);

a transceiver (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or mre communication connections 150; in paragraph [0024], Shen discloses that “the communication connection(s) 150 enables communication over a communication medium to another computing entity”) coupled to the computer (In paragraph [0021], Shen discloses that an interconnection mechanism “such as a bus, controller, or network interconnects the components of the device 100”).
Shen discloses a mobile object (In fig. 1 and paragraph [0019], Shen discloses a mobile device 100) configured for movement in an area equipped with illumination sources (In fig. 3 and paragraphs [0031]-[0032], Shen discloses that device 100 can be implemented in a system 300 including one or more light sources 200) each configured to emit illumination from which a unique identifier of the illumination source can be determined (In paragraphs [0037]-[0038], Shen discloses that the light source 20 may generate a beacon including identification associated with the light source 200, where the beacon is encoded into the light signal), the mobile object comprising:

a computer (In fig. 1 and paragraph [0020], Shen discloses that “the device 100 includes at least one processing unit (or processor) 110 and a memory 120” which the examiner understands is a computer to implement the operations as disclosed) arranged to determine from the detected illumination (i) a position of the mobile object relative to the at least one illumination source (In fig. 4 and paragraphs [0035]-[0040], Shen discloses method 400 through which the device 100 receives the light signals of light sources 200, and decodes them to determine its position; see paragraph [0041], where Shen discloses that “given the distances between the mobile device 100 and one or more light source 200 and the positions of these light sources 200, the exact position of the mobile device 100 may be determined in a respective manner depending on the number of available light source 200“, where the examiner understands the position of the device 100 relative to the light source 200 to be determined) (ii) the identifier of the at least one illumination source (In paragraph [0037], Shen discloses that identification of the light source 200 is encoded in the light signal);
a transceiver (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or mre communication connections 150; in paragraph [0024], Shen discloses that “the communication connection(s) 150 enables communication over a communication medium to another computing entity”) coupled to the computer (In paragraph [0021], Shen discloses that an interconnection mechanism “such as a bus, controller, or network interconnects the components of the device 100”).
Shen does not explicitly disclose wherein the transceiver is configured to transmit a message to at least one other mobile object in the area, the message comprising (i) the position of the mobile object relative to the at least one illumination source determined by the computer and (ii) the identifier of the 
However, Roberts teaches wherein the transceiver is configured to transmit a message to at least one other mobile object in the area, the message comprising (i) the position of the mobile object relative to the at least one illumination source determined by the computer (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620)) and (ii) the identifier of the at least one illumination source (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, an identification of the vehicle A 610 and respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620); the examiner understands the identification of the vehicle A 610 to disclose the identity of the light source(s) which are disposed on the vehicle), whereby the at least one other mobile object can determine a distance between the mobile object and itself based on its own position relative to the at least one illumination source, and the position in the message (In paragraphs [0069]-[0072], Roberts teaches that, in block 650, vehicle B 620 then determines the position of the vehicle B 620 relative to the vehicle A 650; the examiner understands the relative positions of the two vehicles to embody at least a distance between them).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relative positions between multiple mobile objects as taught by Roberts with the mobile object of Shen, as doing so allows multiple mobile objects disposed within the same area of operation to understand their relative positions to better coordinate their movement and, for example, avoid colliding with one another.


The combination of Shen and Roberts discloses at least one mobile object according to claim 1 (See claim 1); and at least one other mobile object (The examiner understands an embodiment in which at least one additional mobile object as disclosed by Shen and Roberts is disposed; see also paragraph [0031], where Shen discloses that “device(s) 100” may be disposed in the system 300).

Regarding claim 12, the combination of Shen and Roberts discloses a positioning system according to claim 11.
Shen discloses wherein said positioning system is arranged indoor as part of a building lighting infrastructure (In paragraph [0031], Shen discloses that “the system 300 may be an indoor environment, for example, a room”).

Regarding claim 14, Shen discloses a method implemented at a mobile object (In fig. 1 and paragraph [0019], Shen discloses a mobile device 100) moving in an area equipped with illumination sources (In fig. 3 and paragraphs [0031]-[0032], Shen discloses that device 100 can be implemented in a system 300 including one or more light sources 200) each configured to emit illumination from which a unique identifier of the illumination source can be determined (In paragraphs [0037]-[0038], Shen 
detecting illumination from at least one of the illumination sources (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or more light sensor(s) 160;iIn paragraph [0025], Shen discloses that “the light sensor(s) 160 may sense light from one or more light sources”);
determining from the detected illumination (i) a position of the mobile relative to the at least one source of illumination (In fig. 4 and paragraphs [0035]-[0040], Shen discloses method 400 through which the device 100 receives the light signals of light sources 200, and decodes them to determine its position; see paragraph [0041], where Shen discloses that “given the distances between the mobile device 100 and one or more light source 200 and the positions of these light sources 200, the exact position of the mobile device 100 may be determined in a respective manner depending on the number of available light source 200“, where the examiner understands the position of the device 100 relative to the light source 200 to be determined) and (ii) the identifier of the at least one light source (In paragraph [0037], Shen discloses that identification of the light source 200 is encoded in the light signal);
Shen does not explicitly disclose a method of determining distance between the mobile object and at least one other mobile object, the method comprising:
receiving from the at least one other mobile object a message comprising the position of the at least one other mobile object relative to that source of illumination; and
determining from the position of the mobile object and the at least one other mobile object a distance between them.
However, Roberts teaches a method of determining distance between the mobile object and at least one other mobile object (In fig. 6 and paragraphs [0069]-[0072], Roberts teaches a method 600 for determining the relative positions of a vehicle A 610 and a vehicle B 620; the examiner understands 
receiving from the at least one other mobile object a message comprising the position of the at least one other mobile object relative to that source of illumination (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, an identification of the vehicle A 610 and respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620)); and
determining from the position of the mobile object and the at least one other mobile object a distance between them (In paragraphs [0069]-[0072], Roberts teaches that, in block 650, vehicle B 620 then determines the position of the vehicle B 620 relative to the vehicle A 650; the examiner understands the relative positions of the two vehicles to include at least a distance between them).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relative positions between multiple mobile objects as taught by Roberts with the mobile object of Shen, as doing so allows multiple mobile objects disposed within the same area of operation to understand their relative positions to better coordinate their movement and, for example, avoid colliding with one another.

Regarding claim 15, Shen discloses a computer program product downloadable from a communications network and/or stored on a computer readable medium and/or microprocessor-executable medium wherein the computer program product comprises computer program code instructions (In paragraph [0027], Shen discloses that the operations of the device 100 “can be described in the general context of computer-executable instructions, such as those included in program modules”), which when executed by at least one processor implement a method (In paragraph [0027], 
The combination of Shen and Roberts discloses a method as claimed in the method claim 14 (See claim 14).

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Roberts, in view of Naserian (US 2018/0126976 A1).

Regarding claim 3, the combination of Shen and Roberts discloses a mobile object according to claim 1, but does not explicitly disclose wherein the transmitted or received message comprises a footprint of the mobile object.
However, Naserian teaches wherein the transmitted or received message comprises a footprint of the mobile object (In paragraph [0035], Naserian teaches messages exchanged (transmitted or received) between a host vehicle 100 and remote vehicle 110, where the messages include various informational data, for example, vehicle size; the examiner understands vehicle size to be one example of a footprint).
Naserian is considered to be analogous to the claimed invention as they both pertain to exchanging information between mobile objects for the purpose of positioning and navigation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relevant attributes of the mobile objects between the mobile objects as taught by Naserian with the mobile object of Shen and Roberts, as doing so allows the mobile object to better understand the current state of the other mobile objects disposed in the environment. This is advantageous, as it facilitates safer interactions between the objects like preventing collisions, or can otherwise allow for better coordination between the movements of the mobile objects.

Regarding claim 4, the combination of Shen and Roberts discloses a mobile object according to claim 1, but does not explicitly disclose wherein the transmitted or received message comprises the speed of the mobile object.
However, Naserian discloses wherein the transmitted or received message comprises the speed of the mobile object (In paragraph [0035], Naserian teaches messages exchanged (transmitted or received) between a host vehicle 100 and remote vehicle 110, where the messages include various informational data, for example, speed).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relevant attributes of the mobile objects between the mobile objects as taught by Naserian with the mobile object of Shen and Roberts, as doing so allows the mobile object to better understand the current state of the other mobile objects disposed in the environment. This is advantageous, as it facilitates safer interactions between the objects like preventing collisions, or can otherwise allow for better coordination between the movements of the mobile objects.

Regarding claim 9, the combination of Shen and Roberts discloses a mobile object according to claim 1.
Shen discloses the mobile object comprising a memory (In paragraph [0020], Shen discloses that the device 100 includes a memory).
Although Robert teaches that “the vehicle positioning component(s) 436 can retrieve information from or retain information in one or more memory elements 440” in paragraph [0053], the combination of Shen and Roberts does not explicitly disclose recording movement of the mobile object in the area.

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement recording the movement of the mobile object in memory as taught by Naserian with the mobile object of Shen and Roberts, as doing so allows the use of the movement history for various advantageous applications, for example, by the user to verify the path of the mobile object, or as Naserian suggests, the transmission to and use by another mobile object to contextualize its movement.

Claims 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Roberts, in view of Siessegger (US 2018/0350098 A1).

Regarding claim 5, the combination of Shen and Roberts discloses a mobile object according to claim 1.
Shen discloses wherein the light sensor is arranged to detect illumination from at least two of the illumination sources in the area (In paragraph [0036], Shen discloses that the mobile device 100 receives light signals from one or more of the light sources 200 that are available (in detecting range)).
The combination of Shen and Roberts does not explicitly disclose wherein the computer is arranged to determine from the detected illumination an orientation of the mobile object relative to the at least two illumination sources.

Siessegger is considered to be analogous to the claimed invention, as they both pertain to a system for locating a mobile object based on detected light from luminaires disposed throughout an area. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the orientation of the mobile object based on two or more detected light sources as taught by Siessegger with the mobile object of Shen and Roberts, as doing so provides additional context of the mobile object’s pose in addition to its detected position. This is advantageous, providing further navigational information to, for example, assist in navigating the mobile object throughout the environment, where orientation communicates more easily which direction the mobile device is facing and likely moving.

Regarding claim 8, the combination of Shen and Roberts discloses a mobile object according to claim 1, but does not explicitly disclose comprising an image recognition module configured to access image data captured by the light sensor for use in more accurately determining the position of the mobile object.
However, Siessegger teaches an image recognition module (In paragraph [0146], Siessegger teaches determining the location of the luminaire within the received image, or, more specifically, identifying “the pixels within the first image corresponding to the first luminaire from other pixels corresponding to background objects”; the examiner understands this analysis of the image to be image recognition, where the luminaire and background objects are being recognized in the image) configured to access image data captured by the light sensor (In paragraph [0144], Siessegger teaches that the 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an image recognition process as taught by Siessegger with the mobile object of Shen and Roberts, as doing so increases the accuracy of determining the position of the mobile object, where the position of the mobile object is determined based on the detected light source, and where recognizing the light source in the image can, for example, assist in eliminating false positives and incorrectly determining the position of the mobile object.

Regarding claim 13, the combination of Shen and Roberts discloses a positioning system according to claim 11, but does not explicitly disclose wherein said positioning system is arranged outdoor as part of a lighting infrastructure.
However, Siessegger teaches wherein said positioning system (In figs. 1A and 1B and paragraphs [0050]-[0056], Siessegger teaches an area 10 including luminaires 100 and vehicle 90 which navigates the area 10 based on detected light from the luminaires 100) is arranged outdoor as part of a lighting infrastructure (In paragraph [0052], Siessegger teaches that area 10 may be indoor or outdoor).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the positioning system in an outdoor environment as taught by Siessegger with the positioning system of Shen and Roberts, as nothing about the positioning system of Shen and Roberts precludes it from being installed and utilized in an outdoor infrastructure. Doing so .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen and Roberts, in view of Aghamohammadi (US 2018/0012370 A1).
The combination of Shen and Roberts discloses a mobile object according to claim 1, but does not explicitly disclose wherein the computer is configured to determine an intended path of the mobile object and to transmit the intended path to a path management entity.
However, Aghamohammadi teaches wherein the computer is configured to determine an intended path of the mobile object (In paragraph [0062], Aghamohammadi teaches that the electronic device 102 (via processor 112) plans a path around obstacles; the examiner understands a planned path to be the intended path of the device) and to transmit the intended path to a path management entity (In paragraph [0144], Aghamohammadi teaches that the electronic device may send information, including path information or planning information to a remote server, where the remotes server may use the information to perform an operation, for example, plan a path; the examiner understands the remote server to be a route management entity).
Aghamohammadi is considered to be analogous to the claimed invention, as they both pertain to mobile devices which determine a path and send that path to an external management entity. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining a path and sending the path to an external management entity as taught by Aghamohammadi with the mobile object of Shen and Roberts, as doing so allows the coordination of multiple mobile objects by the same external entity, effectively allowing each mobile .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tam (US 2019/0035284 A1) teaches transmitting or receiving between vehicles data including, for example, speed, path history, path projection, vehicle size, and vehicle type.
Liu (US 2017/0344017 A1) teaches a mobile robot with a mounted projector that localizes itself based on light sensors installed in the infrastructure.
Liu (US 2017/0261975 A1) teaches docking autonomous vehicles and robots based on coded light signals.
Ryan (US 2016/0047890 A1) teaches estimating the position of a mobile device based on detected light beacons.
Baggen (WO 2015/144553 A1) teaches locating a portable device based on coded light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665